762 F.2d 1009
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DAVID MILLER, PLAINTIFF-APPELLANT,v.DEPARTMENT OF HEALTH AND HUMAN SERVICES, DEFENDANT-APPELLEE.
NO. 84-1652
United States Court of Appeals, Sixth Circuit.
3/15/85

E.D.Mich.
AFFIRMED
ORDER
BEFORE:  WELLFORD and MILBURN, Circuit Judges; and PHILLIPS, Senior Circuit Judge.


1
The plaintiff appeals the judgment affirming the Secretary's denial of social security disability benefits.  The Secretary has moved to dismiss the appeal, or in the alternative, for disposition under Sixth Circuit Rule 9.  The appeal has been referred to this panel pursuant to Sixth Circuit Rule 9(a).  Upon examination of the record and plaintiff's brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
We find that the district court did not err in affirming the Secretary's decision, and affirm for the reasons stated by the district court.  The Secretary's motion to dismiss did not state jurisdictional grounds for dismissal as required by Sixth Circuit Rule 8(a) and is therefore denied.


3
Accordingly, it is ORDERED that the motion to dismiss is denied and the district court's judgment is affirmed.  Sixth Circuit Rule 9(d)(3).